Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Kamkar on 2/1/2021

The application has been amended as follows: 
	Rejoined claims 14 and 30.
	Canceled claims 31 and 33.
	Amended claims 1 and 28 as follows:

(Currently Amended) A method comprising: 
providing an inductively coupled plasma-generating torch comprising a torch body, a nozzle, a top port, a first radial port and a second radial port, wherein the top port is on a top portion of the torch body, wherein the first and second radial ports are positioned at a bottom portion of the torch body, and wherein a bottom portion of the torch body is attached to a chamber;
[[(a)]] generating a directed flow of plasma [[from]]using a single gas composition from [[a]]the nozzle toward the bottom portion of the torch body, wherein a pressure within the inductively coupled plasma-generating torch is about 3 atmospheres or greater; 
through the first radial port into [[to]] the directed flow of [[the]] plasma downstream of the nozzle, wherein the directed flow of plasma is a fully formed and stable plume; and 
[[(c)]] continuously forming boron nitride nanostructures in [[a]]the chamber at a rate of at least about 35 g/hour downstream of the nozzle as a result of the introduction of the boron-containing species to the directed flow of plasma, wherein a pressure in the chamber is about 3 atmospheres or greater



28.     (Currently Amended) A method comprising: 
providing an inductively coupled plasma-generating torch comprising a torch body, a nozzle, a top port, a first radial port and a second radial port, wherein the top port-3-Application No.: 15/321177 Filing Date:December 21, 2016is on a top portion of the torch body, and wherein the first and second radial ports are positioned at a bottom portion of the torch body; 
[[(a)]] generating a directed flow of plasma using a single gas composition comprising nitrogen gas from [[a]]the nozzle toward the bottom portion of the torch body; 
[[(b)]] radially introducing a boron-containing species to the directed flow of [[the]] plasma through the first radial port, the boron-containing species consisting of boron powder downstream of the nozzle, wherein the plasma plume is fully formed; and 
[[(c)]] continuously forming boron nitride nanostructures in a chamber, a pressure in the chamber being about 3 atmospheres or greater downstream of the nozzle as a result of the introduction of the boron-containing species to the directed flow of plasma- 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 1/11/2022, none of the prior art in record, alone or in combination, fairly suggests or teaches a method comprising the specific steps and the special performance of each step as cited in the amended claims 1 and 28. Therefore, claims 1-2, 7, 10-11, 14, 20-21, 24-26, 28, 30,  and 34-35 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795